DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14 in the reply filed on 07/10/2022 is acknowledged.
New claims 21-26 are considered to read on Group I, and will thus also be examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15-20 are objected to because they have been improperly cancelled.  When a claim is cancelled, no claim text shall appear.  See 37 CFR 1.121(c)(4).  Appropriate correction is required.
The claim set contains two claims numbered 21 and no claim numbered 24.  Appropriate correction is required.
For examination on the merits, the second claim 21 will be referred to as claim 22, and the claims thereafter will receive their correct numbers in order (22 will be 23, 23 will be 24, 25 and 26 will retain their current numbering).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 25 both recite a number of limitations that also appear in claim 1.  Both of these claims include the limitations of claim 1, and thus it is not clear if “a goal descriptor”, “a ceramic glaze”, “a glaze process model”, etc. are the same elements as those set forth in claim 1 or if they are different.  The Examiner encourages the Applicant to review claims 21-26 to ensure that the claims are clear if they are intended to recite the same elements as in claim 1 (i.e. “the goal descriptor”, “the ceramic glaze”, “the glaze process model”, etc.).
Claims 22-24 (listed as 21, 22, 23) all depend from cancelled claim 15.
Claim 26 depends from cancelled claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 8, 10, 11-13, 21, 24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milhorn (US 8666540, hereinafter Milhorn).
Regarding claim 1, Milhorn discloses a solver engine comprising:
a descriptor interface configured to receive a goal descriptor describing a mixture (figure 7, step 700);
a model applicator configured to apply a process model to the goal descriptor and to automatically reverse calculate a recipe describing a recipe ingredient set to produce the mixture described by the goal descriptor (steps 715 and 725); and
a mixing machine interface configured to direct a mixing machine to mix the recipe ingredient set to produce the mixture (step 735).
The ceramic glaze is considered to be a material worked upon by the solver engine, and thus is given little patentable weight.  See MPEP 2115.  The solver interface of Milhorn contains all the necessary structure to work upon the material as recited, and thus the claim is met.  This reasoning applies to all subsequent claims that mention the ceramic glaze.
Regarding claim 2, Milhorn discloses an assay device interface configured to receive from an assay device a scan of a sample to determine a goal chemical composition to act as the goal descriptor for the mixture (column 7, lines 10-11, “a color match using an electronic reader/scanner”).  An electronic color scanner is considered to read on the claimed assay device and, as it is used in property selection for the mixture, the data is considered to be a goal descriptor.
Regarding claims 3 and 4, Milhorn discloses a user input configured to receive a goal chemical composition (claim 3) or a goal property description (claim 4) to act as the goal descriptor for the mixture (figures 9-12; column 7, lines 8-9, “a customer may be provided with a choice of selecting a color”).  The selection of color represents both a goal chemical composition and a goal property description because the color is directly tied to both of these parameters.
Regarding claim claim 5, Milhorn discloses the model applicator being configured to determine a goal chemical composition for the mixture based on a goal property description (figure 7, steps 700, 715, and 725; column 7, lines 8-9, “a customer may be provided with a choice of selecting a color”).  As can be seen in the figure and text, the system of Milhorn determines the composition of the mixture in terms of added chemicals based on the property input of the user.
Regarding claim 7, Milhorn discloses a model generator configured to set a goal property range for a goal property description of the mixture (figure 7, steps 715 and 725).  In determining the ingredients to achieve the goal property (in this case, color), the goal property would be set by the machine.  Even if only a single color goal is set, this would still meet the broadly recited goal property range, the goal property range would simply be, for example, from “blue” to “blue.”
Regarding claims 8, 10, and 11, Milhorn discloses a user input (figures 9-12; column 7, lines 6-11).  Any user input would be fully capable of receiving a variety of inputs, including those recited in claims 8, 10, and 11, and thus the claims are met.  Without further recitation as to the processing of this input information, these claims merely recite a capability of the input itself.
Regarding claim 12, Milhorn discloses the model applicator being configured to adjust a complementary chemical component of a goal chemical composition of the ceramic glaze in response to a chemical component adjustment of a chemical component of the goal chemical composition of the ceramic glaze (figure 2, steps 715 and 725).  The system of Milhorn adjusts the amounts of the tints (complementary components) with respect to the amount of base paint (component), meeting the claim.
Regarding claim 13, Milhorn discloses an assay device interface configured to receive from an assay device a scan of a resulting mixture of the recipe (column 7, lines 10-11, “a color match using an electronic reader/scanner”).  The reader/scanner described in Milhorn would be fully capable of performing the function of scanning the resulting mixture, and thus the claim is met.
Regarding claim 21, Milhorn discloses a computing device (figure 2), having a memory to store a series of instructions that are executed by at least one processor to implement the solver engine of claim 1 (see rejection of claim 1 above), the computing device configured to:
receive a goal descriptor describing a mixture (figure 7, step 700);
apply a process model to the goal descriptor and automatically reverse calculate a recipe describing a recipe ingredient set to produce the mixture described by the goal descriptor (steps 715 and 725); and
direct a mixing machine to mix the recipe ingredient set to produce the mixture (step 735).
Regarding claim 24 (listed as claim 23), Milhorn discloses the computing device being configured to adjust a complementary chemical component of a goal chemical composition of the ceramic glaze in response to a chemical component adjustment of a chemical component of the goal chemical composition of the ceramic glaze (figure 2, steps 715 and 725).  The system of Milhorn adjusts the amounts of the tints (complementary components) with respect to the amount of base paint (component), meeting the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Milhorn (US 8666540, hereinafter Milhorn) in view of Myerson et al. (US PGPub 2018/0271791, hereinafter Myerson).
Regarding claim 6, Milhorn is silent to the model applicator applying a goal property weight as recited.  Myerson teaches a solver engine (figures 1 and 2) including a model applicator that applies a goal property weight to a goal property description of the mixture (paragraph 0056).  In the cited text, it is stated that the system of Myerson weighs the ingredients to achieve a target weight, which is considered to be equivalent to a goal property weight as recited.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the system of Milhorn with the goal weight property of Myerson for the purpose of insuring that the correct amount (i.e. weight) of mixture is produced for the intended application.
Regarding claim 9, Milhorn is silent to the model applicator applying an ingredient property weight as recited.  Myerson teaches a solver engine (figures 1 and 2) including a model applicator that applies an ingredient property weight to a recipe ingredient of the recipe ingredient set (paragraph 0056).  In the cited text, it is stated that the system of Myerson weighs the ingredients to achieve a target weight, which is considered to be equivalent to an ingredient property weight as recited.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the system of Milhorn with the ingredient weight property of Myerson for the purpose of insuring that the correct amount (i.e. weight) of mixture is produced for the intended application.
Regarding claim 14, Milhorn is silent to the model applicator adjusting the recipe in response to a scan of the resulting mixture.  Myerson teaches a solver engine (figures 1 and 2) with a model applicator that adjusts the recipe based on a scan of the resulting mixture (paragraph 0080).  In this paragraph, closed-loop feedback control of the system is described using a weigh scale.  This would indicate that the system is controlled (i.e. the recipe is adjusted) based on a scan (i.e. weight) of the resulting mixture, meeting the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the system of Milhorn with the adjustment of Myerson for the purpose of ensuring the proper makeup of the final mixture by checking the mixture and adjusting as necessary.
Claims 22 (listed as the second claim 21) is rejected under 35 U.S.C. 103 as being unpatentable over Milhorn (US 8666540, hereinafter Milhorn) in view of Balooch et al. (US PGPub 2017/0154372, hereinafter Balooch).
Regarding claim 22 (listed as second claim 21), Milhorn is silent to the computing device presenting the glaze recipe to a technician as recited.  Balooch teaches a mixing system including a computing device (figure 7) in which the computing device is configured to determine and present a recipe describing a recipe ingredient set to produce a mixture to a technician (paragraph 0077, “the final determined recipe will be outputted for display”).  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the system of Milhorn with the display capability of Balooch for the purpose of allowing a user or technician to inspect and check the recipe for accuracy.
Claims 23 (listed as claim 22) is rejected under 35 U.S.C. 103 as being unpatentable over Milhorn (US 8666540, hereinafter Milhorn) in view of Oakes (US PGPub 2008/0257446, hereinafter Oakes).
Regarding claim 23 (listed as claim 22), Milhorn is silent to the computing device calculating the error value as recited.  Oakes teaches a mixing system including a computing device (figure 1) wherein the computing device is configured to calculate an error value for a resulting composition set in comparison to a goal value (paragraphs 0070 and 0072).  In the cited paragraphs, weighing ingredients before and after addition to the product is described, and an error value is calculated based on any discrepancies.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the device of Milhorn with the error calculating system of Oakes for the purpose of ensuring the proper composition of the final mixture.
Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Milhorn (US 8666540, hereinafter Milhorn) in view of Orton (US PGPub 2005/0259511).
Regarding claim 25, Milhorn discloses a machine-implemented method to implement the solver engine of claim 1, comprising:
receiving a goal descriptor describing a mixture (figure 7, step 700);
applying a process model to the goal descriptor and automatically reverse calculating a recipe describing a recipe ingredient set to produce the mixture described by the goal descriptor (steps 715 and 725); and
directing a mixing machine to mix the recipe ingredient set to produce the mixture (step 735).
Milhorn is silent to the method specifically involving a ceramic glaze.  However, Orton teaches a mixing system and method for mixing glaze, and further indicates that such a system and method could also be used to mix paint (paragraph 0004), the product used in Milhorn.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of Milhorn to mix glaze because the Orton reference presents these coatings as equivalent in terms of mixing systems and methods.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Milhorn (US 8666540, hereinafter Milhorn) in view of Orton (US PGPub 2005/0259511), as applied to claim 25 above, and further in view of Myerson et al. (US PGPub 2018/0271791, hereinafter Myerson).
Regarding claim 26, Milhorn is silent to the model applicator adjusting the recipe in response to a scan of the resulting mixture.  Myerson teaches a solver engine (figures 1 and 2) with a model applicator that adjusts the recipe based on a scan of the resulting mixture (paragraph 0080).  In this paragraph, closed-loop feedback control of the system is described using a weigh scale.  This would indicate that the system is controlled (i.e. the recipe is adjusted) based on a scan (i.e. weight) of the resulting mixture, meeting the claim.  To one of ordinary skill in the art before the effective filing date of the claimed invention, it would have been obvious to have provided the system of Milhorn with the adjustment of Myerson for the purpose of ensuring the proper makeup of the final mixture by checking the mixture and adjusting as necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC C HOWELL whose telephone number is (571)272-9834. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC C HOWELL/Primary Examiner, Art Unit 1774